Citation Nr: 1029086	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  06-37 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for the residuals of cold 
injuries of the upper and lower extremities.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk


INTRODUCTION

The Veteran served on active duty from October 1953 to October 
1956.

This case initially came before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision of the RO.  

The Veteran testified before the undersigned Veterans Law Judge 
in a Travel Board hearing at the RO in October 2009.  A copy of 
the hearing transcript is of record.
 
In a December 2009 decision the Board remanded the claim to the 
RO for additional development. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  The Veteran has provided credible lay statements about his 
exposure to cold temperatures in connection with his duties 
during active service in Korea.  

3.  The currently demonstrated manifestations including numbness, 
burning and tingling sensation of the hands and feet are shown as 
likely as not to be the result of the cold injury that the 
Veteran suffered incident to his duties in the field when he was 
exposed to cold temperatures in Korea.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by cold injury residuals of both upper and 
lower extremities is due to disease or injury that was incurred 
in active service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist the claimant in the development of 
a claim.  VA regulations for the implementation of VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).  

To the extent that the action taken hereinbelow is favorable to 
the Veteran, the Board finds that further discussion of the 
notice and duty to assist provisions of VCAA is not required at 
this time.  


Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303.  

If the condition is not "chronic" under 38 C.F.R. § 3.309, 38 
C.F.R. § 3.303(b) provides that service connection may be granted 
where a disease manifests itself in service (or within the 
presumptive period) but is not identified until later, and the 
evidence shows (a) a continuity of related symptomatology after 
discharge and (b) that the present condition is related to that 
symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  

The veteran need only provide evidence of symptoms, and not 
treatment, to establish continuity of symptomatology.  Savage, 10 
Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991)).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disability was incurred in service.  38 C.F.R. § 3.303(d).  

The Board is obligated under 38 U.S.C.A. § 7104(d) (West 2002) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See Eddy v. Brown, 9 
Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); 
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

If all the evidence is in relative equipoise, the benefit of the 
doubt should be resolved in the veteran's favor, and the claim 
should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  If 
the preponderance of the evidence is against the claim, the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran's service treatment record does not serve to document 
any type of cold injury or related manifestations during his 
period of active duty.  

However, his discharge certificate confirms that he served in 
Korea in the winter months of 1954 and 1955, and his DD Form 214 
shows his duties to have been with the field artillery.

During the October 2009 hearing, the Veteran testified to his 
having been exposed to freezing temperatures while on duty as a 
forward observer with an artillery unit in Korea.  He reported 
being left at his position for about 40 hours when he experience 
frozen feet and hands (see page 5).  

The Board finds his statements to be credible and consistent with 
the circumstance and hardships of the Veteran's service.  Hence, 
the Board concedes that the Veteran sustained a cold injury to 
his upper and lower extremities in service.  See 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304.  

During the October 2009 hearing The Veteran reported that he 
currently has numbness and tingling in his upper and lower 
extremities, (see page 15) and a burning throbbing pain in his 
feet (see page 16).  He denied any cold exposure other that his 
exposure during his service in Korea (see page 20). 

The Board recognizes that the Veteran is competent to testify as 
to these symptoms.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007), citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), 
(lay testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witness' personal knowledge).  In this case, the Board finds the 
Veteran's statements credible.  

In a March 2006 letter, A.F., M.D., indicated that the Veteran's 
symptoms were more likely than not related to cold exposure.  He 
reasoned that, after review of the Veteran's arterial studies, 
which were done of both his upper and lower extremities, they 
were within normal limits ruling out arterial insufficiency as 
the source of his symptoms.

In an April 2010 VA examination, the Veteran reported having 
moderate cold sensitivity, tingling and weakness in both hands.  
Both feet had decreased sensation to light touch and pain.  

The VA examiner noted that there was no evidence of cold exposure 
injuries noted on the examination and opined that it was less 
likely as not that the Veteran's current symptoms pertaining to 
his hands and feet were related to a cold injury.  He further 
noted that the Veteran's current symptoms appear to be related to 
degenerative joint disease of both feet consistent with his age 
and to carpel tunnel syndrome in both hands.  

It is the Board's duty to assess the credibility and probative 
value of evidence, and, provided that it offers an adequate 
statement of reasons or bases, the Board may favor one medical 
opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

The probative value of medical evidence is based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches.  As true with any piece of 
evidence, the credibility and weight to be assigned to these 
opinions are within the province of the Board as adjudicators.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

Greater weight may be placed on one physician's than another's 
depending on factors such as the reasoning employed by the 
physicians and whether or not (and the extent to which) they 
reviewed prior clinical records and other evidence.  Gabrielson 
v. Brown, 7 Vet. App. 36, 40 (1994).

In assessing evidence such as medical opinions, the failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of the 
merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  
Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. 
App. 444, 448-49 (2000).

The Board notes that the April 2010 VA examiner failed to 
adequately address the Veteran's claim of cold exposure during 
service or his symptoms since service.  Moreover, the examiner 
failed to provide adequate reasoning for his opinion, stating 
simply that the Veteran's service medical records were silent in 
reference to any injury.

Here, the competent evidence, including the Veteran's lay 
assertions, is in relative equipoise in showing that his current 
manifestations of numbness, burning and tingling sensation of the 
hands and feet as likely as not are the result of his cold 
weather exposure and injury while in Korea.  

Accordingly, in resolving all reasonable doubt in the Veteran's 
favor, service connection for the cold injury residuals of the 
upper and lower extremities is warranted.  



ORDER

Service connection for cold injury residuals of the upper and 
lower extremities is granted.  


____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


